DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 05/10/2021 is acknowledged.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 each recite “wherein when preparation of the fresh keeping agent…”, it is suggested the claim be changed to “wherein during preparation of the fresh keeping agent…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites “and an ultrasonic treatment time is 0.5 to 2 hours” it is unclear what is ultrasonically treated the fresh keeping agent or the Galla chinensis extract. Claim 3 recites “a vacuum rotational evaporation temperature is no more than 60 °C” it is unclear what is subjected to vacuum rotational evaporation, the fresh keeping agent or the Galla chinensis extract.
Regarding claim 4, there is no antecedent basis for “the dissolving”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation).  
Gokmen teaches an antibacterial solution for restricting microbial activity on fruits consisting of 1% ascorbic acid and 1% chitosan ([0015]). Gokmen teaches the 
Claim 1 differs from Gokmen in the recitation that the composition further includes 0.03%-0.5% of a Galla chinensis extract. 
Bae discloses the use of Galla Chinensis extract as an active ingredient for controlling plant diseases and discloses that Galla chinensis extract exhibits antibacterial activity and teaches use of Galla chinensis extract at a concentration of 1,000ppm or more (0.1%) (Google Patents Translation, Examples 1, 7). It would have been obvious to one of ordinary skill in the art to modify the composition of Gokmen to comprise at least 0.1% Galla chinensis extract as taught by Bae since both compositions are antibacterial compositions and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06.I). It is noted that Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2) .
Regarding claim 2, Gokmen in view of Bae does not specifically recite that the fresh keeping agent has a pH of 2.0-6.0, however where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties are presumed to be inherent (MPEP 2112.01).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation) in view of Shan CN 106561717 (Espacenet Translation) in view of Malnati Ramos et al. US 2020/0329743.
Regarding claim 3, Gokmen in view of Bae discloses that Galla chinensis extract may be prepared using ethanol and concentrated under reduced pressure at a temperature less than 60 °C (‘781, Google Patents Translation, Pg. 3, lines 3-8)
Claim 3 differs from Gokmen in view of Bae in the recitation that during preparation of the fresh keeping agent, a ratio of solid to liquid during ethanol extraction of Galla chinensis is 1:10 – 1:20 (W/V), an ultrasonic treatment time is 0.5 to 2 hours, a vacuum rotational evaporation temperature is no more than 60 °C. However, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Nevertheless, Shan discloses preparing a Galla chinensis extract and discloses that a ratio of solid to liquid during the ethanol extraction is 1:10 (W/V) (‘717, Espacenet Translation [0021]) Shan teach performing extraction for 2 hours and a vacuum evaporation temperature is not more than 60 °C ([0022], [0046]). It would have been obvious to one of ordinary skill in the art to prepare the Galla chinensis extract with a ratio of solid to liquid during the ethanol extraction that is 1:10 (W/V) and with a vacuum evaporation temperature not more than 60 °C as taught by Shan since it has been held 
Claim 3 differs from Gokmen in view of Bae in view of Shah in the recitation that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 to 2 hours. Claim 3 differs from Gokmen in view of Bae in view of Shah in the recitation that the vacuum evaporation is vacuum rotational evaporation, however Malnati Ramos teaches optimal extraction ([0001]) and teaches assisting solvent extraction of plant extracts with ultrasonic treatment of 10-40 minutes and teaches performing concentration of a plant extract with vacuum rotational evaporation ([0023], [0024]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae in view of Shah such that the preparation of the fresh keeping agent comprises an ultrasonic treatment time of 0.5 hours and the vacuum evaporation to be vacuum rotational evaporation as taught by Malnati Ramos since it has been held that applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gokmen et al. US 2017/0013850 in view of Bae KR 20150130781 (Google Patents Translation) in view of Finan et al. US 2011/0190228.
Regarding claim 4, claim 4 differs from Gokmen in view of Bae in the recitation that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2%.
However Bae discloses it was common to include a dispersing agent in a fresh keeping agent composition for plants (‘781, Google Patents Translation, Pg. 3, 9-11).
Finan discloses a sanitizing composition for fruit ([0001]) and discloses providing a dispersing agent (surfactant) in an amount between 0.1 and 20wt% and discloses a suitable surfactant includes tween 80 (polysorbate 80) ([0008],[0009], [0017]). It would have been obvious to one of ordinary skill in the art to modify Gokmen in view of Bae such that the fresh keeping agent further comprises tween 80 in an amount of 0.5% to 2% as taught by Finan since it would have been obvious to select a known material based on its suitability for its intended use.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Gokmen does not disclose that the fresh keeping agent is specific to blueberries, Gokmen teaches the composition is for extending the shelf life of fruits, since blueberries are a fruit, the composition of Gokmen is seen to be applicable to blueberries.
In response to Applicant’s argument that Bae focuses on providing a composition with antibacterial activity to prevent plants from having bacterial fruit blotch caused by acidovorax avenae subsp.citruli in plant growth stages and does not provide a fresh keeping agent to kill fungi of Botrytis cinerea, Bae teaches the application of Galla chinensis extract for controlling plant diseases such as fruit fungus, since blueberries are a fruit it would be obvious to use the Galla chinensis extract for the purpose of preserving blueberries and it would have been obvious to one of ordinary skill in the art to try and use the extract to control the fungus of blueberries (Google Patents translation, Pg. 2, last paragraph, claim 1, 2). “The use of patents as references is not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogelgsang US 2014/0182016 discloses controlling fungal phytopathogens using Galla chinensis preparations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792